

	

		II

		109th CONGRESS

		2d Session

		S. 2254

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2006

			Mr. Domenici introduced

			 the following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To authorize the Secretary of the Army to carry out

		  restoration projects along the Middle Rio Grande.

	

	

		1.FindingsCongress finds that—

			(1)the Middle Rio

			 Grande bosque is—

				(A)a unique riparian

			 forest along the Middle Rio Grande in New Mexico;

				(B)the largest

			 continuous cottonwood forest in the Southwest;

				(C)1 of the oldest

			 continuously inhabited areas in the United States;

				(D)home to portions

			 of 6 pueblos; and

				(E)a critical flyway

			 and wintering ground for migratory birds;

				(2)the portion of

			 the Middle Rio Grande adjacent to the Middle Rio Grande bosque provides water

			 to many people in the State of New Mexico;

			(3)the Middle Rio

			 Grande bosque should be maintained in a manner that protects endangered species

			 and the flow of the Middle Rio Grande while making the Middle Rio Grande bosque

			 more accessible to the public;

			(4)environmental

			 restoration is an important part of the mission of the Corps of Engineers;

			 and

			(5)the Corps of

			 Engineers should reestablish, where feasible, the hydrologic connection between

			 the Middle Rio Grande and the Middle Rio Grande bosque to ensure the permanent

			 healthy growth of vegetation native to the Middle Rio Grande bosque.

			2.DefinitionsIn this Act:

			(1)Middle rio

			 grandeThe term Middle Rio Grande means the portion

			 of the Rio Grande from Cochiti Dam to the headwaters of Elephant Butte

			 Resevoir, in the State of New Mexico.

			(2)Restoration

			 projectThe term

			 restoration project means a project carried out under this Act

			 that will produce, consistent with other Federal programs, projects, and

			 activities, immediate and substantial ecosystem restoration, preservation,

			 recreation, and protection benefits.

			(3)SecretaryThe

			 term Secretary means the Secretary of the Army.

			3.Middle Rio

			 Grande restoration

			(a)Restoration

			 projectsThe Secretary shall carry out restoration projects along

			 the Middle Rio Grande.

			(b)Project

			 selection

				(1)In

			 generalThe Secretary may select restoration projects in the

			 Middle Rio Grande based on feasibility studies.

				(2)Use of existing

			 studies and plansIn carrying out subsection (a), the Secretary

			 shall use, to the maximum extent practicable, studies and plans in existence on

			 the date of enactment of this Act to identify the needs and priorities for

			 restoration projects.

				(c)Local

			 participationIn carrying out this Act, the Secretary shall

			 consult with—

				(1)the Middle Rio

			 Grande Endangered Species Act Collaborative Program; and

				(2)the Bosque

			 Improvement Group of the Middle Rio Grande Bosque Initiative.

				(d)Cost

			 sharing

				(1)Cost-sharing

			 agreementBefore carrying out any restoration project under this

			 Act, the Secretary shall enter into an agreement with the non-Federal interests

			 that shall require the non-Federal interests—

					(A)to pay 25 percent

			 of the total costs of the restoration project through in-kind services or

			 direct cash contributions, including the cost of providing necessary land,

			 easements, rights-of-way, relocations, and disposal sites;

					(B)to pay 100

			 percent of the operation, maintenance, repair, replacement, and rehabilitation

			 costs associated with the restoration project that are incurred after the date

			 of enactment of this Act; and

					(C)to hold the

			 United States harmless for any claim or damage that may arise from the

			 negligence of the Federal Government or a contractor of the Federal

			 Government.

					(2)Non-federal

			 interestsNotwithstanding section 221 of the Flood Control Act of

			 1970 (42 U.S.C. 1962d–5b), a non-Federal interest carrying out a restoration

			 project under this Act may include a nonprofit entity.

				(3)Recreational

			 features

					(A)In

			 generalAny recreational features included as part of a

			 restoration project shall comprise not more that 30 percent of the total

			 project cost.

					(B)Non-federal

			 fundingThe full cost of any recreational features included as

			 part of a restoration project in excess of the amount described in subparagraph

			 (A) shall be paid by the non-Federal interests.

					(4)CreditThe

			 non-Federal interests shall receive credit toward the non-Federal share of the

			 cost of design or construction activities carried out by the non-Federal

			 interests (including activities carried out before the execution of the

			 cooperation agreement for a restoration project) if the Secretary determines

			 that the work performed by the non-Federal interest is integral to the

			 project.

				4.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to carry out this Act—

			(1)$10,000,000 for

			 fiscal year 2006; and

			(2)such sums as are

			 necessary for each of fiscal years 2007 through 2015.

			

